Citation Nr: 0111773	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-07 56	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for an eye disorder.

7.  Entitlement to service connection for a disorder of the 
teeth.

8.  Entitlement to service connection for numbness of the 
lower extremity.

9.  Entitlement to service connection for Addison's disease, 
secondary to the veteran's service-connected low back 
disability.

10.  Entitlement to an evaluation in excess of 10 percent for 
a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1973 to February 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

Initially, the Board notes that the veteran also perfected an 
appeal as to the issue of entitlement to a nonservice-
connected pension.  During the pendency of this appeal, the 
RO, in a September 2000 rating decision, granted such 
entitlement.  Accordingly, this issue is no longer in 
appellate status and before the Board for consideration.

The Board also notes that the veteran seeks service 
connection for both PTSD and a nervous disorder and that this 
has been developed by the RO as two separate issues.  The 
Board has consolidated the veteran's claims in this respect, 
and the issue is as framed on the title page of this remand: 
entitlement to service connection for a psychiatric disorder, 
to include PSTD.

Service connection for chronic low back was granted in a 
January 1976 rating decision, and a noncompensable evaluation 
was assigned.  In October 1998, the RO received the veteran's 
request for an increased evaluation, which it denied in an 
April 1999 rating decision.  The veteran appealed this 
determination, and in a February 2000 rating decision, the RO 
increased the assigned evaluation to 10 percent, effective 
from October 1998.  This 10 percent evaluation remains in 
effect and is the subject of this appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With respect to the duty to assist, under the VCAA, VA is 
generally required to make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).  In a compensation claim in 
particular, the duty to assist includes attempting to obtain 
relevant VA medical records and any other relevant records 
held by a federal department or agency.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(c)).  

If after making reasonable efforts VA is unable to obtain all 
of the relevant records sought, VA must so notify the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  Such notice must identify 
the records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  When VA attempts to obtain records from a federal 
department or agency, the efforts to obtain those records 
must continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile. Id.    

VA's duty to assist in a disability compensation claim also 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

The Board finds that a remand is required in this case for 
compliance with the provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC No. 16-92.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken.  

Initially, the Board notes that the veteran's service 
connection claims were primarily denied as not well grounded.  
As discussed above, that requirement was eliminated by the 
VCAA.  When adjudicating the service connection claims on 
remand, the RO must implement that change.  

The Board also finds that a remand is required so that the RO 
may attempt to obtain records relevant to the veteran's 
claim.  During the January 2000 VA mental disorders 
examination, the veteran reported he had filed for Social 
Security Administration (SSA) benefits.  A July 2000 record 
from the Texas Department of Human Services reflects the 
diagnoses of PTSD, panic attacks, lumbar disc herniations, 
Addison's disease, and migraine headaches.  However, the RO 
has not secured the veteran's complete SSA records.  VA is 
required to obtain evidence from the Social Security 
Administration and to give it appropriate consideration and 
weight.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

In addition, in a July 2000 statement, the veteran indicated 
that he had received medical treatment from Dr. R. E. H., who 
had filled out the veteran's social services forms (Texas 
Department of Human Services).  Although the veteran gave the 
RO his permission to obtain these records, the RO did not 
provide the veteran with a formal authorization or attempt to 
obtain these records.   

With respect to the veteran's claim for an increased rating 
for the service-connected low back disability, the Board 
observes that the January 2000 VA orthopedic examination 
fails to comment on normal range of motion of the lumbar 
spine and any functional impairment experienced by the 
veteran because of low back pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As such, this examination is 
inadequate for purposes of rating the service-connected low 
back disability.  If an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  The Board is prohibited 
from relying on its own unsubstantiated medical judgment in 
the resolution of claims.  See Crowe v. Brown, 7 Vet. 
App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Additional review of the claims folder reveals that the RO 
did not schedule VA examinations for the veteran's claimed 
bilateral hearing loss, bilateral tinnitus, left shoulder 
disorder, eye disorder, disorder of the teeth, and numbness 
of the lower extremity.  The January 2000 general medical 
examination addresses diagnostically only the veteran's 
migraine headaches and Addison's disease.  On remand, the RO 
must consider, for each disorder for which service connection 
is sought, whether a medical examination or opinion is 
necessary to decide the claim and take the appropriate 
action.      

Therefore, in light of the above evidentiary deficiencies, 
pursuant to VA's newly defined duty to assist, the issues on 
appeal will not be decided, pending a REMAND for the 
following actions:

1.  The RO should contact the veteran in 
writing and ask that he complete a 
release of medical information for Dr. R. 
E. H., as well as any other private 
medical provider who treated him for any 
of the disorders addressed in this 
appeal.  After securing the necessary 
releases, the RO should attempt to obtain 
those records.  The RO's attempts to 
secure these records must proceed as 
required by law. 

2.  The RO should attempt to obtain the 
veteran's VA medical records dated from 
August 2000 to the present.  The RO must 
proceed with these attempts as provided 
by law.  

3.  The RO should also obtain the 
veteran's SSA/Texas Department of Human 
Services records, including accompanying 
medical records, and incorporate them 
into the claims files.  The RO must 
proceed with these attempts as provided 
by law.  

4.  The RO should afford the veteran a VA 
orthopedic examination for the evaluation 
of his service-connected low back 
disability.  The examination must include 
range of motion testing, as well as any 
other indicated tests and studies as 
deemed necessary by the examiner.  The 
claims folder must be made available to 
the examiner for the examination.    

The examiner is asked to identify and 
describe any current low back 
symptomatology, including any functional 
loss associated with the low back due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

6.  The RO must then review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Specifically, for each disorder for which 
service-connected is alleged, the RO 
determine whether a medical examination or 
opinion is necessary to decide the claim 
and take the appropriate action.   

7. Thereafter, the RO should readjudicate 
the claims for service connection for each 
disorder as set forth above, as well as 
the claim for a disability rating greater 
than 10 percent for the low back disorder.  
The RO is reminded that, with respect to 
the claim for service connection for 
Addison's disease as secondary to the 
service-connected low back disability, VA 
must consider all possible bases for 
entitlement to service connection, even 
those unknown to the veteran.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000).  In other words, the RO must 
also consider whether the veteran is 
entitled to direct service connection for 
Addison's disease or whether this disease 
is aggravated by his service-connected low 
back disability.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

If the disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  In taking this action, 
the Board implies no conclusion as to any outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

